Citation Nr: 1642489	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  03-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 2004 for the grant of service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 18, 2012, and a staged initial rating greater than 70 percent from September 18, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for IBS.

6.  Entitlement to an effective date earlier than February 10, 2009 for the grant of special monthly compensation based on loss of use of a creative organ.

7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for conjunctivitis, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, PTSD, or hypertension.

9.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD or as due to in-service exposure to an herbicide agent.

10.  Entitlement to service connection for asthma, to include as secondary to PTSD.

11.  Entitlement to service connection for plantar fasciitis of the bilateral feet.

12.  Entitlement to service connection for atherosclerosis.

13.  Entitlement to a compensable initial rating for hypertension.

14.  Entitlement to a compensable initial rating for chronic fatigue syndrome.

15.  Entitlement to an effective date earlier than February 10, 2009 for the grant of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003, September 2007, January 2010, April 2013, April 2015, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

In September 2014, the Board issued a decision which, in pertinent part, denied entitlement to service connection for an eye disorder, including retinopathy; sleep apnea; asthma; and bilateral plantar fasciitis.  The Veteran appealed the Board's decision with respect to those issues.  In a December 2015 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to those issues, and remanded the claims to the Board for development and consideration consistent with the opinion.  

Since the RO last considered the Veteran's claims, a substantial amount of additional evidence has been added to the claims file.  In April 2016, the Veteran submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for conjunctivitis, entitlement to service connection for retinopathy, entitlement to service connection for sleep apnea, entitlement to service connection for asthma, entitlement to service connection for bilateral plantar fasciitis, entitlement to service connection for atherosclerosis, entitlement to a compensable rating for hypertension, entitlement to a compensable rating for chronic fatigue syndrome, entitlement to an initial disability rating greater than 10 percent for IBS, entitlement to an effective date earlier than February 10, 2009 for the grant of service connection for erectile dysfunction, and entitlement to an effective date earlier than February 10, 2009 for the grant of special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 22, 2004, the Veteran filed an informal claim seeking entitlement to service connection for IBS.

2.  On March 8, 2013, the Veteran underwent a VA examination.  The VA examiner provided an opinion showing that the Veteran's IBS may have been aggravated by his service-connected PTSD and the medication prescribed therefor.

3.  Prior to September 18, 2012, the Veteran's PTSD was manifested by symptoms productive of functional impairment no worse than occupational and social impairment with reduced reliability and productivity.

4.  From September 18, 2012, the Veteran's PTSD was manifested by symptoms productive of functional impairment no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

5.  Since the initial grant of service connection, the Veteran's neuropathy of the left lower extremity resulted in mild incomplete paralysis of the sciatic nerve.

6.  Since the initial grant of service connection, the Veteran's neuropathy of the right lower extremity resulted in mild incomplete paralysis of the sciatic nerve.

7.  In a September 2014 decision, the Board denied entitlement to service connection for conjunctivitis.  The Veteran did not appeal the denial of his claim for entitlement to service connection for conjunctivitis or file a motion for reconsideration of the Board's decision.

8.  Evidence received since the September 2014 Board decision is new, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for conjunctivitis, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than March 22, 2004 for the award of service connection for IBS have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for an initial rating greater than 50 percent for PTSD prior to September 18, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a staged initial rating greater than 70 percent for PTSD from September 18, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial rating in excess of 10 percent for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial rating in excess of 10 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2015).

6.  The September 2014 Board decision that denied service connection for conjunctivitis is final with regard to that issue.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

7.  The evidence added to the record since the September 2014 Board decision is new and material; therefore, the claim for entitlement to service connection for conjunctivitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  Letters dated in August 2002, March 2003, January 2004, April 2004, March 2006, April 2008, August 2009, November 2009, August 2012, and February 2013 satisfied the duty to notify provisions as to the claims decided herein.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim for an increased rating for PTSD in August 2015.  Additionally, he underwent an examination for his neuropathy of the right and left lower extremities in March 2013.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provides subjective and objective findings sufficient to rate the severity of the Veteran's PTSD and neuropathy of the right and left lower extremities under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the March 2013 and August 2015 VA examinations to be adequate to support an appellate decision with respect to the claims decided herein.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Without deciding whether notice and development requirements have been satisfied with regard to the claim to reopen the issue of entitlement to service connection for conjunctivitis, the Board is not precluded from adjudicating that issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  This is so because the Board is taking action favorable to the Veteran by reopening the claim for entitlement to service connection for conjunctivitis.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

I.  Earlier Effective Date Claim

The Veteran contends that he is entitled to an effective date earlier than March 22, 2004 for the grant of service connection for IBS.

In an April 2013 rating decision, service connection for IBS was granted, and a 10 percent disability rating was assigned, effective March 26, 2004.  In a May 2015 rating decision, the RO changed the effective date for the award of service connection for IBS to March 22, 2004 after finding clear and unmistakable error in the April 2013 rating decision's assignment of an effective date of March 26, 2004.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon, 12 Vet. App. at 35 (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

As noted above, the Veteran separated from active service in January 1970.  The record does not reflect that the VA received any claim (formal or informal) for VA benefits, thereafter, until September 13, 2000.  At that time, the Veteran filed a formal claim seeking entitlement to service connection for neuropathy.  

On September 26, 2002, the Veteran filed a claim seeking entitlement to service connection for acid reflux, to include as secondary to PTSD.  In a June 2003 rating decision, the RO denied service connection for acid reflux, finding no evidence of acid reflux in the service treatment records and no evidence linking acid reflux to service or a service-connected disability.  In July 2003, the Veteran filed a notice of disagreement to the June 2003 rating decision.  A statement of the case was issued in February 2004, and the Veteran perfected his appeal in March 2004.

On March 22, 2004, the Veteran filed a claim seeking service connection for "gastrointestinal condition as a direct service-connected disability, and also possibly secondary to PTSD, to include irritable bowel or GERD, but not limited to these conditions."  He indicated that he was taking Nexium and had been treated by Dr. E.V. since 1993.

The Board acknowledges that the Veteran filed a claim in September 2002 requesting service connection for acid reflux; however, the Board does not interpret this claim as one for entitlement to service connection for IBS, even when viewed broadly.  There is no evidence that the Veteran was seeking service connection for the symptoms of IBS such that the 2002 filing may be construed as an original claim for service connection.  IBS was diagnosed independent of the Veteran's acid reflux, and service connection was granted solely for the symptoms of IBS.  Moreover, in September 2014, the Board denied entitlement to service connection for acid reflux and gastroesophageal reflux disease (GERD).  There is no evidence of record suggesting the Veteran's intent to file a claim for service connection for IBS symptoms prior to March 22, 2004. 

Even if, for the sake of argument, the Board were to interpret the Veteran's September 2002 filing as a claim for entitlement to service connection for IBS, the proper effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  In the case of IBS, the first evidence of a diagnosis and nexus for this disability is in the March 2013 VA examination.  Additionally, the Veteran described his IBS symptoms as stomach bloating, cramping, "chronic diarrhea"; he did not indicate that the IBS symptoms that he was seeking service connection for included acid reflux.  The March 2013 VA examination is the first evidence of record to identify the Veteran's IBS manifested by chronic diarrhea and, and to directly link his IBS to his service-connected PTSD.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (indicating that an effective date generally can be no earlier than the "facts found.").  As such, the date entitlement arose for service connection for IBS is March 8, 2013, the date of the VA examination.  As March 8, 2013 is later than the date of the claim for service connection for acid reflux (September 26, 2002) or the date of claim for IBS (March 22, 2004), the Veteran is not entitled to an effective date earlier than March 22, 2004 for the grant of service connection for IBS.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).

In sum, the evidence does not establish any basis for assigning an effective date earlier than March 22, 2004 for the grant of service connection for IBS.  The Veteran's appeal of this issue must be denied.  38 C.F.R. § 3.400.

II.  Increased Rating Claims

The Veteran contends that increased ratings are warranted for his service-connected PTSD and neuropathy of the right and left lower extremities. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

	a.  PTSD

The Veteran alleges that an increased rating is warranted for his service-connected PTSD, greater than 50 percent prior to September 18, 2012, and greater than 70 percent from September 18, 2012.  Service connection for PTSD was granted in a September 2007 rating decision, and an initial 30 percent disability rating was assigned, effective February 8, 2002.  A January 2008 rating decision denied a rating greater than 30 percent for PTSD.  In February 2008, the Veteran filed a notice of disagreement, contesting the rating assigned for his PTSD.  In an April 2013 rating decision, the RO granted an initial disability rating of 50 percent, effective February 8, 2002, and a staged initial rating of 70 percent, effective September 18, 2012.  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In various statements, the Veteran reported symptoms including intrusive and ruminating thoughts and memories; hypervigilance; exaggerated startle response; anxiety; social withdrawal and isolation; avoidance of crowds; sleep disturbance; nightmares; difficulty concentrating; poor memory; impatience; disorganization; emotional irritability; reduced libido; procrastination; anger; confusion; and loss of interest in hobbies and activities.  He noted that he did not make friends easily, and that he had very few.  He indicated that he was not friendly with his neighbors.  In a September 2002 statement, he described trouble with his family.  He noted that his wife of 10 years was seeking a divorce due to his inability to commit emotionally and intimately.  He also stated that he found parenting his seven-year old child extremely challenging due to irritation, anger, and inability to express himself emotionally.  He indicated that his symptoms caused problems with his family, health, finances, and employment.

In a February 2002 letter, K.R., M.D. stated that he treated the Veteran for dysthymic disorder and obsessive-compulsive personality disorder.  He identified the Veteran's psychiatric symptoms as depressed mood, anxiety, irritability, and social avoidance.  He also indicated that the Veteran's neurocognitive difficulties interfered with judgment and cerebral processing, and that he experienced deficits in memory, recall, reading comprehension and retention, and concentration.  Judgment was also found to be impaired due to fatigue, depression, and non-restorative sleep.  The Veteran's ability to function independently was compromised by forgetfulness and memory disturbance as well as poor concentration.

A June 2007 VA treatment record reflects a diagnosis of PTSD.  The record notes the Veteran's reports of symptoms including irritability, sleep disturbance, and poor relationship with his ex-wife.  He endorsed re-experiencing symptoms such as repeated disturbing thoughts and memories and emotional and psychological reactivity to war triggers.  He reported avoidance of trauma-related stimuli and loss of interest in previously pleasurable activities.  He indicated that he felt emotionally numb and experienced anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  In addition, he stated that he felt sad much of the time, although he denied suicidal ideation.  He reported feeling agitated and restless and noted that he had trouble making decisions.  Mental status examination showed the Veteran to have good eye contact and normal psychomotor activity.  He had good grooming and hygiene.  Speech was normal; mood was euthymic; and affect was full.  There was no evidence of suicidal or homicidal ideation and thought process was logical, coherent, and goal-directed.  The diagnosis was PTSD, and a GAF score of 55 was assigned.

In an undated statement, received in November 2007, D.T., a private social worker, reported that the Veteran exhibited symptoms including sleep disturbance, hypervigilance, increased startle responses, flashbacks, nightmares, and heightened levels of anxiety.  She also reported that the Veteran's symptoms had increased in intensity over the prior 10 years and that the Veteran reported that his symptoms affected his daily functioning and relationships with loved ones.

A November 2007 statement from H.K., a private psychologist, reflects that the Veteran's PTSD symptoms included repeated, disturbing memories and thoughts or images of war; repeated, disturbing dreams of war; emotional and physiological reactivity to war triggers; avoidance of trauma-related stimuli; trouble remembering war experiences; loss of interest in previously pleasurable activities; feeling distant, cut off, or emotionally numb; sleep disturbance; irritability and anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  She assigned a GAF score of 55, noting that sleep disturbance resulting in lack of restorative sleep was a particularly significant problem for the Veteran which affected his daily functioning.  She also noted that the Veteran's PTSD symptoms "would make it very difficult for him to sustain gainful employment."

Private medical treatment records from 2007 through August 2012 reflect diagnoses of and treatment for anxiety, depression, and PTSD.  The Veteran endorsed symptoms including depressed mood, anxiety, excessive worry, restlessness, anhedonia, insomnia, irritability, crying spells, appetite change, decreased energy, guilt, hopelessness, decreased concentration, panic attacks, recurrent thoughts and memories, nightmares, flashbacks, hypervigilance, exaggerated startle response, and social isolation.  The Veteran denied suicidal and homicidal ideation.  Mental status examinations showed the Veteran to be appropriately dressed with normal speech.  Mood was depressed or euthymic and affect was appropriate or mildly restricted.  Thought process was logical and thought content was normal and goal-directed.  Attention was normal and the Veteran was fully oriented.  Memory was mostly intact.  Impulse control, insight, and judgment were good.  The records also show GAF scores of 61-70, noted to reflect mild symptoms, and 51-60, suggesting moderate symptoms.  A November 2007 record reflects that mental status examination showed the Veteran to be appropriately dressed with normal behavior and demeanor.  Speech was normal and mood was depressed.  Affect was appropriate, thought content was logical, and thought content was normal and goal-directed.  There was full orientation with good concentration.  Impulse control, insight, and judgment were good.  The diagnoses included depression, PTSD, and rule out major depressive disorder.  In March 2009, the Veteran reported that his ex-wife passed away.  An April 2009 record reflects that the Veteran then took sole custody of his son.  A GAF score of 51-60 for moderate symptoms was assigned.  In August 2009, November 2009, and December 2009 the Veteran reported a decrease in his depressive symptoms and stated that he was engaging in a regular exercise routine with the social support of his neighbor.  In July 2010, the Veteran reported that he was working on his anxiety with his son and was also working on becoming socially connected.  In August 2010, he stated that he constantly worried.  In February 2012, the Veteran's mood, memory, affect, and judgment were found to be normal.  A March 2012 record reflects that psychiatric examination was negative for depression and memory loss, and that the Veteran was not nervous or anxious.  An April 2012 record reflects that the Veteran was depressed without evidence of suicidal ideations, hallucinations, memory loss, and substance abuse.  He was nervous and anxious but denied insomnia.  Another April 2012 record indicates that the Veteran did not exhibit depression, memory loss, nervousness, or anxiety.

VA treatment records from 2009 through 2010 reflect diagnoses of and treatment for PTSD with anxiety and depression.  In December 2009, the Veteran reported problems handling anxiety, particularly around large gatherings of people.  He noted difficulty being a single parent.  The diagnosis was PTSD, and the physician reported that the Veteran continued to experience symptoms of depression and anxiety and that, based on his ongoing difficulties, it was "very unlikely that he would be able to maintain any gainful employment."

In a September 2009 statement, F.L., Jr. reported having witnessed the Veteran demonstrate chronic depression and anxiety.  He noted that the Veteran walked with another veteran who had his own medical issues and was involved with his son's cross-country program at school.  However, he indicated that the Veteran was not trusting of other people, was not friendly with his neighbors, and would not ask anyone for help, including his small circle of friends.  

On September 18, 2012, the Veteran underwent a VA PTSD examination.  The Veteran reported that he was married, but divorced due to PTSD symptoms including anger and irritability.  He indicated that he had been single since 2003, and that he had no girlfriend and was socially isolated.  He noted that his son lived with him.  He reported a history of anger and irritability while working, but indicated that he had not worked since July 1996 due to problems with PTSD and difficulty getting along with others.  The examiner reported that the Veteran exhibited symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  He also described emotional numbing, intrusive thoughts, poor sleep, nightmares, exaggerated startle response, problems with irritability and anger, feelings of sadness and depression, anxiety, and difficulty with interpersonal and social relationships.

Mental status examination revealed the Veteran to be extremely anxious and nervous, but neatly and casually dressed.  He was cooperative and his affect was controlled and appropriate.  His recent intermediate and remote memory were intact.  There was no indication of hallucinations or delusions, and he was alert and fully oriented.  The diagnosis was PTSD, and a GAF score of 36 was assigned.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Private medical treatment records from September 2012 through 2015 reveal diagnoses of and treatment for depression.  In November 2012, the Veteran indicated that he began doubling his Prozac medication because he was feeling so bad.  He noted that some family issues had emerged, and that his symptoms had increased as a result, including increased rumination.  He indicated that there was dysfunction in his relationship with his siblings, and that he felt that he had to avoid them as they were toxic to him.  A June 2013 record reflects that mood, memory, affect, and judgment were normal.  A February 2014 record indicates that the Veteran's psychiatric status was negative for depression, suicidal ideation, hallucinations, memory loss, substance abuse, nervousness, anxiety, and insomnia.  September 2014, November 2014, December 2014, and April 2015 records show that the Veteran's mood and affect were normal.

In August 2015, the Veteran underwent another VA psychiatric examination.  The Veteran endorsed symptoms including depressed mood; anxiety; suspiciousness; panic attacks less than weekly; near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material while forgetting to complete tasks; flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work and a work like setting; and inability to establish and maintain effective relationships.  The Veteran reported that he divorced his wife in 2002, and that his ex-wife committed suicide in 2009.  He stated that he had a close relationship with his 19-year old son, who lived in Stockton.  

Mental status examination showed the Veteran to be alert and fully oriented with adequate hygiene.  Sleep was poor and appetite was unremarkable.  Mood was depressed with a full range of affect.  Eye contact was unremarkable, speech was clear and fluent, and insight and judgment were intact.  There was no evidence of a thought disorder, and the examiner found the Veteran's thought process to be linear and future-goal oriented.  There was no evidence of psychotic symptoms and the Veteran denied suicidal and homicidal ideation.  The diagnosis was PTSD.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

After a detailed review of the claims file, the Board concludes that the preponderance of the evidence is against initial ratings in excess of 50 percent for service-connected PTSD prior to September 18, 2012, and 70 percent from September 18, 2012.

The Veteran's 50 percent evaluation prior to September 18, 2012 contemplates functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His 70 percent rating from September 18, 2012 contemplates functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 55 and 51-60 prior to September 18, 2012 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The GAF scores of 61-70 prior to September 18, 2012 demonstrate mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  The GAF score of 36 from September 18, 2012 reveals some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Prior to September 18, 2012, the Veteran demonstrated symptoms including intrusive thoughts and memories; hypervigilance; exaggerated startle response; anxiety and depression; social withdrawal; avoidance of crowds; sleep disturbance; nightmares and flashbacks; difficulty concentrating; memory problems; impatience and irritability; disorganization and procrastination; reduced libido; anger and confusion; loss of interest in hobbies; avoidance of trauma-related stimuli; difficulty making decisions; crying spells; appetite changes; low energy; and panic attacks.  The Veteran reported that he divorced his wife due to his symptoms and explained that he had difficulty parenting his son as a result of his symptoms.  He stated that he had very few friends and that he was not friendly with his neighbors.

The medical evidence of record prior to September 18, 2012 shows that the Veteran was neatly groomed and appropriately dressed.  He demonstrated depressed, anxious, and irritable mood with full or restricted affect.  There were problems with judgment and cerebral processing as well as memory deficits and forgetfulness.  Eye contact and speech were good and there was no evidence of psychomotor activity.  There was no evidence of suicidal or homicidal ideation and thought processes and content were normal.  The Veteran was fully oriented with good impulse control.  Records from November 2007 reflect that the Veteran's symptoms affected his daily functioning and relationship with others, and November 2007 and December 2009 records indicate that the Veteran's PTSD symptoms would make obtaining and maintaining gainful employment difficult.  In 2009, the Veteran reported that he was engaging in regular exercise with the support of his neighbor.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms warranting a 70 percent or higher evaluation prior to September 18, 2012, as the evidence does not show functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience any of the symptoms listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for a 50 percent or lower disability rating prior to September 18, 2012.  Although the evidence prior to September 18, 2012 demonstrates deficiencies in work, family relations, and mood, the impairment in family relations and mood were not severe prior to September 18, 2012.  Specifically, the medical records reflect some reports of depressed mood, but may other indications that mood was euthymic or normal on examination.  Additionally, although the Veteran reported that his PTSD symptoms resulted in a divorce and that he struggled in parenting his son, upon his ex-wife's death, he was able to care for and maintain sole custody of his son and was working on becoming more socially connected.  Further, while the Veteran stated that he was not friendly with his neighbors, the treatment records reflect that in 2009, he began regular exercise with his neighbor's support.  Although there was one notation of impaired judgment in 2002, the majority of the evidence shows that the Veteran's judgment was good.  There is no evidence suggesting impairment in thinking, as the evidence regularly demonstrated logical and goal-directed thought process and content.  The Board acknowledges that there is medical evidence supporting the opinion that it would be unlikely that the Veteran could maintain gainful employment due to his service-connected PTSD symptoms.  While the evidence does show significant occupational impairment due to PTSD symptoms, the Board does not find that there is social impairment to a similar degree; accordingly, the Board concludes that the Veteran's disability picture prior to September 18, 2012 more closely corresponds to the requirements for a 50 percent evaluation and does not more nearly approximate an evaluation greater than 50 percent.  Accordingly, an initial rating greater than 50 percent for PTSD prior to September 18, 2012 is not warranted.

From September 18, 2012, the evidence shows that the Veteran's PTSD was manifested by anger and irritability; depressed mood; anxiety; sleep impairment; memory loss; difficulty getting along with others; social isolation; emotional numbing; intrusive thoughts and nightmares; exaggerated startle response; rumination; suspiciousness; panic attacks less than weekly; and near-continuous depression.  The Veteran indicated that his son lived with him, and in August 2015 he reported a close relationship with his son.  He noted significant difficulty getting along with his siblings.

The medical evidence of record from September 18, 2012 reflects depressed and anxious mood, flattened affect, impaired judgment, and inability to establish and maintain effective relationships.  The Veteran's memory was impaired.  He was alert and fully oriented with no evidence of hallucinations or delusions.  The evidence also shows that he was neatly and casually dressed with good hygiene.  Eye contact and speech were normal and insight and judgment were intact.  Thought process was logical and there was no evidence of suicidal or homicidal ideation.  The September 2012 and August 2015 VA examiners found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD was manifested by symptoms warranting a 100 percent evaluation from September 18, 2012, as the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience any of the symptoms listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for a 70 percent or lower disability rating from September 18, 2012.  Although there is evidence that the Veteran's PTSD symptoms interfered with occupational functioning, the evidence does not show total impairment of social functioning.  While there is clearly evidence of impairment of social functioning, shown by the Veteran's social isolation and difficulty getting along with his siblings, the evidence does not suggest that social impairment is total, as the evidence shows that he has a good relationship with his son.  Moreover, both the September 2012 and August 2015 VA examiners agreed that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

The Veteran's PTSD from September 18, 2012 more closely corresponds to the requirements for a 70 percent evaluation and does not more nearly approximate a 100 percent rating.  Accordingly, an increased rating greater than 70 percent for PTSD from September 18, 2012 is not warranted.

As the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to September 18, 2012 and 70 percent from September 18, 2012, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b.  Neuropathy of the Right and Left Lower Extremities

The Veteran seeks initial ratings in excess of 10 percent for neuropathy of the right and left lower extremities, which have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, sciatic nerve.  Under Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In a June 2008 statement, the Veteran reported that he experienced general soreness and muscle fatigue in his legs due to compromised circulation.  In a September 2009 statement, F.L., Jr., reported that the Veteran complained of burning feet pain and weakness and fatigue in his legs, which he believed to be "circulation or nerve related."  He noted that, on occasion, he provided foot and leg massage to the Veteran to assist with circulation and help ease the pain.  In a September 2009 statement, the Veteran reported experiencing leg pain in the calf and thigh areas best described as a weakness and fatigue feeling which progressed during the day and was most uncomfortable at night.  In October 2008, the Veteran reported that he experienced neuropathy symptoms in his feet and legs, and identified the symptoms as tenderness, numbness, tingling, and fatigue.

An October 2008 VA treatment record notes the Veteran's complaints of general fatigue and aching in his calves and thighs.  Neurological examination showed sensation to light touch and protective threshold in all areas of both feet to be grossly intact.  The diagnoses include mild chronic plantar fasciitis and hyperaesthesia secondary to type 2 diabetes in the bilateral feet.  An August 2009 VA treatment record reflects the Veteran's reports of a burning sensation and numbness primarily affecting his heels.  He noted that his calves felt fatigued, worn out, and sore at night.

During a September 2009 diabetes mellitus VA examination, the Veteran reported mild numbness and tingling in the fingers of both hands and toes of both feet for two years.  He indicated that the symptoms were intermittent and did not interfere with activities of daily living.  Neurologic examination showed normal deep tendon reflexes in the lower extremities with no muscle wasting, atrophy, or joint involvement of diabetes.  Sensation was intact to monofilament in the hands and feet, bilaterally.  The diagnoses included sensation of numbness and tingling in the fingers and toes.

A May 2010 VA treatment records notes the Veteran's reports of intermittent fatigue in the left thigh and calf.  In an addendum to the May 2010 treatment record, the physician stated that, although the Veteran gestured primarily to his left leg in describing his symptoms, he was actually experiencing daily weakness and fatigue in both lower extremities, involving the hips, thighs, and calves.  In a June 2010 statement, N.L., M.D., a VA physician, reported that the Veteran experienced weakness and fatigue in his lower extremities on a constant basis, involving hips, thighs, and calves.  Dr. N.L. stated that these symptoms were related to diabetic amyotrophy or radiculopathy.

In September 2012, the Veteran underwent a VA peripheral nerves examination.  The Veteran reported symptoms including numbness and tingling in his toes.  He stated that the symptoms occurred about once every few weeks and lasted about 15 minutes.  He denied pain and indicated that he did not take medication for those symptoms.  The Veteran denied intermittent or constant pain in the bilateral lower extremities.  He also denied paresthesias and dysthyesias in the lower extremities.  He indicated that he experienced mild numbness in the lower extremities.  The examiner remarked that the Veteran had occasional, mild intermittent numbness of the toes, bilaterally.  Neurologic examination showed normal strength, deep tendon reflexes, light touch/monofilament testing results, position sense, vibration sense, and cold sensation in the bilateral lower extremities.  There was no muscle atrophy shown, and there were no trophic changes attributable to diabetic peripheral neuropathy.  The examiner concluded that the Veteran had mild incomplete paralysis of the right and left sciatic nerves.  The diagnosis was polyneuropathy secondary to diabetes mellitus, type II.  The examiner reported that the Veteran's peripheral neuropathy did not impact his ability to work.

In March 2013, the Veteran underwent another VA examination.  The report notes the Veteran's complaints of peripheral tingling in the hands and feet.  He described the sensation as walking on pillows, affecting the bottoms of both feet.  The examiner reported that the Veteran did not experience constant or intermittent pain in the lower extremities, but that he did have mild paresthesias and/or dysthesias in the lower extremities.  There was no numbness in the bilateral lower extremities.  Neurologic examination reflected normal strength in the lower extremities.  Deep tendon reflexes were normal in the knees, but decreased at both ankles.  Light touch/monofilament testing was normal in the lower extremities.  Position sense, vibration sensation, and cold sensation were not tested.  There was no muscle atrophy shown, and there were no trophic changes attributable to diabetic peripheral neuropathy.  Based on the findings, the examiner concluded that there was mild incomplete paralysis of the Veteran's right and left sciatic nerves.  The diagnosis was diabetic peripheral neuropathy.  The examiner concluded that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  

A February 2014 private treatment record reveals that the Veteran's neurological status was positive for tingling.  There was no evidence of dizziness, tremors, sensory change, speech change, focal weakness, seizures, or loss of consciousness.  The diagnosis was radicular pain.  In April 2014, the Veteran reported that he was experiencing pain from diabetic neuropathy. 

After thorough consideration of the evidence of record, the Board concludes that initial disability ratings greater than 10 percent for peripheral neuropathy of the right and left lower extremities are not warranted.  The evidence reflects that the Veteran's experienced symptoms including tenderness, numbness, tingling, fatigue, and pain from diabetic neuropathy.  However, both the September 2012 and March 2013 VA examiners concluded that the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by no more than mild incomplete paralysis of the sciatic nerves.  Additionally, sensation was consistently intact throughout the appeal period, as evidenced by the September 2009 finding that sensation was intact; the September 2012 VA examination findings of normal light touch and monofilament testing, normal vibration sense, normal cold sensation, and normal position sense; and the March 2013 VA examination findings of normal light touch and monofilament testing.  Additionally, muscle strength has remained consistently normal throughout the appeal period, and there was no evidence of muscle atrophy.  

In summary, the Board concludes that the evidence of record does not support initial disability ratings greater than 10 percent for the Veteran's neuropathy of the right and left lower extremities, as the weight of the probative evidence does not show that the Veteran experienced moderate, moderately severe, or severe incomplete paralysis of the right or left sciatic nerve, or that there was paralysis of the sciatic nerve.  Accordingly, initial disability ratings greater than 10 percent for peripheral neuropathy of the right and left lower extremities is not warranted.  See Fenderson, 12 Vet. App. 119.

	c.  Additional Considerations

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD and neuropathy of the right and left lower extremities.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's PTSD symptomatology is contemplated by the rating criteria for a 50 percent rating prior to September 18, 2012, and a 70 percent rating from September 18, 2012.  His neuropathy of the right and left lower extremities is manifested by mild incomplete paralysis of the sciatic nerves.  The Veteran's PTSD does not more nearly approximate the symptoms set forth for a rating of a 70 percent prior to September 18, 2012 or a 100 percent rating from September 18, 2012, or any symptoms of similar severity, duration or frequency as those set forth for those ratings.  Additionally, his neuropathy of the right and left lower extremities does not more nearly approximate moderate incomplete paralysis.  Accordingly, referral for extraschedular ratings for PTSD or neuropathy of the right and left lower extremities is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, the Board acknowledges that the Veteran reports that he is unemployable due to his service-connected PTSD.  However, in an April 2013 rating decision, the RO awarded entitlement to a TDIU, effective June 19, 2008, the date that his service-connected disabilities met the percentage requirements for TDIU.  TDIU was awarded based upon the service-connected disabilities of PTSD, IBS, diabetes, and neuropathy of the right and left lower extremities.  The Board recognizes that the grant of TDIU from June 19, 2008 does not cover the entire increased rating period for PTSD on appeal, as entitlement to service connection for PTSD was awarded effective February 2, 2008.  However, the Veteran has not appealed the effective date of the grant of a TDIU assigned by the April 2013 rating decision, and the award of TDIU was not granted solely based upon his service-connected PTSD and neuropathy of the right and left lower extremities.  The issue of entitlement to a TDIU has been decided.  The Board finds that this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

III.  New and Material Evidence Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for conjunctivitis.

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).

Once a decision of the RO or Board has become final, new and material evidence must be submitted to reopen the claim or claims in order for the claim to again be considered on the merits.  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for conjunctivitis was originally denied by the RO in June 2003.  The Veteran appealed the RO's denial of his claim, and in March 2004, he perfected his appeal.  In September 2014, the Board issued a decision denying entitlement to service connection for an eye disorder, characterized as bacterial conjunctivitis, claimed as eye infection.  The Board denied the Veteran's claim on the basis that the evidence did not show that the Veteran's eye disorder, including bacterial conjunctivitis, was causally or etiologically related to his military service.

The Veteran appealed portions of the Board's September 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court); however, the December 2015 Memorandum Decision issued by the Court states that the Veteran made "no argument regarding the Board's denial of service connection for (1) eye conditions diagnosed as bilateral allergic conjunctivitis, right eye floaters, left eye congenital dense lense opacity, and bilateral cataracts . . . [t]he Court therefore will consider those issues to have been abandoned and will dismiss them without a decision on the merits."  Accordingly, the Board's September 2014 decision denying entitlement to service connection for an eye disorder, to include bacterial conjunctivitis, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

In its April 2015 rating decision, the RO determined that new and material evidence was not submitted to reopen the Veteran's claim for entitlement to service connection for conjunctivitis.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the September 2014 Board decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for conjunctivitis.  In particular, in June 2015, the Veteran's representative submitted a medical treatise citing a study which suggests that diabetes mellitus is a risk factor for acute infectious conjunctivitis.  This evidence is new because it was not of record at the time of the September 2014 Board decision.  It is material because it provides evidence linking the Veteran's conjunctivitis to diabetes mellitus, which is a service-connected condition. 

As noted above, the Veteran's claim for entitlement to service connection for conjunctivitis was denied by the Board in September 2014 based upon a finding that the Veteran's conjunctivitis was not related to his military service.  Because the Veteran has submitted new evidence showing a possible relationship between conjunctivitis and diabetes mellitus, the evidence relates to the etiology of his conjunctivitis suggesting a possible relationship with a service-connected disorder.  Accordingly, the Board finds that this evidence is new and material to his claim for service connection, and the claim for entitlement to service connection for conjunctivitis is reopened.


ORDER

Entitlement to an effective date prior to March 22, 2004 for the grant of service connection for IBS is denied.

Entitlement to an initial disability rating greater than 50 percent for PTSD prior to September 18, 2012 is denied.

Entitlement to a staged initial rating greater than 70 percent for PTSD from September 18, 2012 is denied.

Entitlement to an initial rating greater than 10 percent for neuropathy of the right lower extremity is denied.

Entitlement to an initial rating greater than 10 percent for neuropathy of the left lower extremity is denied.

New and material evidence having been received, the claim for entitlement to service connection for conjunctivitis is reopened; the claim is granted to this extent only.


REMAND

I.  Manlicon Issues

The claims for entitlement to an effective date prior to February 10, 2009 for the grant of service connection for erectile dysfunction; entitlement to service connection for atherosclerosis; entitlement to an increased rating for hypertension; and entitlement to an increased rating for chronic fatigue syndrome are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a July 2013 notice of disagreement, the Veteran's representative indicated an intention to appeal the RO's award of a February 10, 2009 effective date for the grant of service connection for erectile dysfunction.  Additionally, in September 2016, the Veteran filed a notice of disagreement contesting the June 2016 denial of his claim for entitlement to service connection for atherosclerosis and the ratings assigned for hypertension and chronic fatigue syndrome.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

The Veteran's claim for entitlement to an effective date prior to February 10, 2009 for the grant of special monthly compensation based upon loss of use of a creative organ is intertwined with the claim for entitlement to an effective date prior to February 10, 2009 for the grant of service connection for erectile dysfunction.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

II.  New VA examinations

The Veteran alleges that service connection for asthma is warranted, to include on a secondary basis as caused or aggravated by his service-connected PTSD.  In its December 2015 Memorandum Decision, the Court noted that the March 2013 VA opinion addressing the etiology of the Veteran's asthma failed to address a positive medical treatise which indicates that "chronic stress can . . . affect asthma" and the Veteran's lay statements reporting that his asthma flare-ups were related to his stress level.  The Board believes that a new VA opinion is necessary which considers this positive evidence in favor of the Veteran's claim.

The Veteran alleges that service connection for plantar fasciitis is warranted.  As noted by the Court in its December 2015 Memorandum Decision, the Veteran's service treatment records reflect complaints of and treatment for foot problems; the post-service medical records reflect diagnoses of plantar fasciitis in 2008, and the Veteran has provided lay statements indicating that he experiences foot and heel pain associated with in-service running and marching.  Based on the foregoing, the Board believes that a VA examination is warranted to determine the existence and etiology of bilateral plantar fasciitis.  

In its December 2015 Memorandum Decision, the Court found the September 2012 VA examination which concluded that the Veteran's sleep apnea was not etiologically related to his in-service exposure to Agent Orange was inadequate because the opinion did not address whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD or diabetes.  Accordingly, a new VA examination is necessary which addresses the Veteran's contentions for service connection for sleep apnea as secondary to his service-connected PTSD or diabetes.

With regard to the Veteran's retinopathy, the Court concluded that that the September 2012 and March 2013 VA opinions were inadequate because they did not address whether the Veteran's retinopathy was aggravated by his service-connected PTSD.  Additionally, the Veteran contends that his retinopathy was caused or aggravated by his service-connected hypertension.  Accordingly, a new VA examination is warranted to address whether the Veteran's retinopathy was caused or aggravated by his service-connected PTSD or hypertension.  Also, as discussed above, the Board has reopened the Veteran's claim for entitlement to service connection for conjunctivitis based upon a medical treatise submitted by the Veteran indicating a potential relationship between conjunctivitis and diabetes.  Based upon this evidence, the Board believes that a VA examination is warranted to determine whether the Veteran's conjunctivitis was caused or aggravated by his service-connected diabetes.

Last, the Board concludes that a new VA examination addressing the current severity of the Veteran's IBS is warranted.  The Veteran was last afforded a VA examination addressing the severity of his IBS in March 2013, over three years ago.  In January 2016, the Veteran submitted a journal of gastrointestinal symptoms prepared in December 2015 which suggests a worsening of his IBS symptoms since March 2013.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2015).  Accordingly, a new VA examination is needed to assess the current severity of his IBS.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination by an appropriate physician to determine the etiology of his asthma.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current asthma was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that any current asthma was caused or aggravated by the Veteran's service-connected PTSD?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should specifically address the "WebMD" article submitted by the Veteran which indicates that "chronic stress can . . . affect asthma" and the Veteran's reports that his asthma flare-ups were related to his stress level.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Provide the Veteran with a VA examination by an appropriate physician to determine the existence and etiology of bilateral plantar fasciitis.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinion:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's bilateral plantar fasciitis was caused or incurred as a result of the Veteran's active duty service? 

The examiner should specifically address the service treatment records which show complaints of and treatment for foot problems during service, the 2008 medical evidence of a diagnosis of plantar fasciitis, and the Veteran's lay statements regarding the symptoms that he has experienced since service discharge.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of the Veteran's sleep apnea.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not that any current sleep apnea was caused or aggravated by the Veteran's service-connected PTSD or diabetes?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of the Veteran's retinopathy and conjunctivitis.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current retinopathy or conjunctivitis was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that any current retinopathy was caused or aggravated by the Veteran's service-connected PTSD, hypertension, or diabetes?

*Is it at least as likely as not that any current conjunctivitis was caused or aggravated by the Veteran's service-connected diabetes?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should specifically address the September 2009 private opinion linking the Veteran's retinopathy to his PTSD, and the medical treatise evidence submitted in June 2015 suggesting a connection between conjunctivitis and diabetes.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's service-connected IBS.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  In providing the examination, the examiner is to review the Veteran's claims file and consider the Veteran's January 2016 summary of his gastrointestinal symptoms during the month of December 2015.  Specifically, the examiner must indicate whether the Veteran's IBS is manifested by mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distention, chronic constipation interrupted by diarrhea; moderate symptoms with frequent episodes of bowel disturbance with abdominal distress; or severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

6.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to an effective date prior to February 10, 2009 for the grant of service connection for erectile dysfunction; entitlement to service connection for atherosclerosis; entitlement to an increased rating for hypertension; and entitlement to an increased rating for chronic fatigue syndrome.  38 C.F.R. § 19.26 (2015). 

The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

7.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


